

EXHIBIT 10.1


SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Sixth Amendment”) is
executed and entered into this 26th day of January, 2010 by and between CTI
Industries Corporation, an Illinois corporation and CTI Helium, Inc., an
Illinois corporation (collectively the “Borrower”) and RBS Citizens, N.A.,
successor by merger to Charter One Bank, N.A., a national banking association
(“Bank”) and amends, as of the effective date hereof, the Loan and Security
Agreement between the parties dated February 1, 2006, as amended by the First
Amendment to Loan and Security Agreement dated June, 2006, the Second Amendment
to Loan and Security Agreement dated December 6, 2006, the Third Amendment to
Loan and Security Agreement dated November 13, 2007, the Fourth Amendment to
Loan and Security Agreement dated April 15, 2008 and the Fifth Amendment to Loan
and Security Agreement dated January 30, 2009 (collectively the “Loan
Agreement”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Loan Agreement.


For and in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Loan Agreement is hereby amended as
follows:


1.           The definition of “Revolving Loan Maturity Date” as set forth in
Section 1.1 of the Loan Agreement shall be amended in its entirety to read as
follows:


“Revolving Loan Maturity Date” shall mean April 30, 2010, unless extended by the
Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion is
substitution for the Revolving Note.


2.           The effectiveness of this Sixth Amendment is subject to the
satisfaction of all of the following conditions precedent:


(a)           Bank shall have accepted this Sixth Amendment in the spaces
provided for that purpose below.


(b)           The Guaranties shall have been reaffirmed by the Guarantors.


(c)           Except as set forth herein, the Borrower shall be in full
compliance with the terms of the Loan Documents and no Event of Default or
Unmatured Event of Default shall have occurred or be continuing after giving
effect to this Sixth Amendment.


(d)           Borrower shall have paid Bank an extension fee of $7,875.


(e)           Borrower shall have delivered certified copies of Board of
Director resolutions authorizing this Sixth Amendment.


 
5

--------------------------------------------------------------------------------

 


(f)           All other legal matters incident to the execution and delivery
hereof contemplated hereby and to the transaction contemplated hereby (including
the delivery of ancillary documentation requested by Bank) shall be satisfactory
to Bank and its counsel.


3.           To the extent the terms of this Sixth Amendment conflict with the
terms of the Loan Agreement, the terms hereof shall be controlling.  Except as
specifically amended hereby, the Loan Agreement shall remain unchanged and in
full force and effect.  The Loan Agreement, as amended hereby, and all rights
and powers created thereby and thereunder are in all respects ratified and
confirmed.  This Sixth Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts and each such
counterpart shall be deemed an original, but all such counterparts together
shall constitute but one and the same Sixth Amendment.  This Sixth Amendment
shall be binding upon and inure to the benefit of the Bank and the Borrower, and
their respective successors and assigns.  This Sixth Amendment shall be governed
by and construed in accordance with the laws of the State of Illinois.


IN WITNESS WHEREOF the parties hereto have caused this Sixth Amendment to be
duly executed and delivered by their duly authorized officers as of the date
first set forth above.


BORROWER:
                 
CTI Helium, Inc.
 
CTI Industries Corporation
         
By:
/s/ Stephen Merrick
 
By:
 /s/ Stephen Merrick
         
Title:
Executive Vice President
 
Title:
Executive Vice President
                                   
BANK:
                 
RBS Citizens, N.A., successor by merger to Charter One Bank, N.A.
               
By:
/s/ Todd M. Kostelnik
               
Title:
Vice President of Commercial and Healthcare Banking



 
[Sixth Amendment to Loan and Security Agreement]
 
 
6

--------------------------------------------------------------------------------

 

